United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3085
                         ___________________________

                                  Steven S. Cowan

                         lllllllllllllllllllllMovant - Appellant

                                           v.

                              United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: October 12, 2017
                             Filed: October 17, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

        Federal prisoner Steven Cowan, who pled guilty to being a felon in possession
of a firearm, appeals the district court’s1 order denying his 28 U.S.C. § 2255 motion

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
that challenged his sentence under Johnson v. United States, 135 S. Ct. 2551 (2015)
(invalidating residual clause of Armed Career Criminal Act as unconstitutionally
vague); Cowan specifically challenged his increased base offense level under
U.S.S.G. § 2K2.1. Upon de novo review, we find that the district court properly
denied relief, because Cowan’s sentence was calculated under the advisory
Guidelines, which are not subject to void-for-vagueness challenges. See Beckles v.
United States, 137 S. Ct. 886, 895 (2017). Accordingly, we affirm. We also grant
counsel’s motion to withdraw.
                       ______________________________




                                        -2-